Reform of trade protection instruments (debate)
The next item is the Commission statement on reform of trade protection instruments.
Member of the Commission. - Mr President, it is my good fortune to be able to respond happily to two subjects in Parliament this evening. I am very pleased that I made it all the way back from Kiev in order to do so.
So let me start by thanking Parliament for the invitation and the opportunity to make this statement on trade defence. I would like to thank Parliament for its close interest in this dossier, evidenced by our discussions both in plenary and in the Committee on International Trade.
In 2006, the Commission and the Council agreed on the need for a review of Europe's trade defence instruments. The intention of this review was to ensure that Europe's vital tools were defending its workers and businesses against unfair trade and were continuing to work as effectively as possible, especially taking into account the dramatic changes in the global economy, where European businesses operate global supply chains, and where the mix of economic interests amongst European businesses is inevitably becoming more and more complex and difficult to judge and to call.
Following our review and public consultation, and with the backing of the College, I worked with my officials on a set of proposals for adjustments to the EU's trade defence rules that would offer real improvements in accessibility, transparency and speed and clarity for businesses. They would include, for example, greater access to documents, greater assistance for small businesses using the trade defence system and faster provisional measures.
We would also propose to clarify, through the drafting of guidelines, the application of EU rules in two important areas. First, the considerations for determining what degree of production outside of Europe disqualifies a company from being treated as European for the purposes of our investigations and trade defence assessments.
Second, regarding the considerations that should be used in the Community interest test, which allows us to determine that trade defence action is indeed in the wider economic interest of the European Union - something which, as I say, is becoming increasingly complex and difficult to analyse, where situations are not quite as straightforward and not quite as black and white as they perhaps might appear on the surface, or indeed as was the case in the classic operation of trade defence machinery in the past.
The intention in both these areas is largely to codify established practice, which would create clarity and predictability for businesses and decision-making in contentious cases, which we have had experience of in recent years and which, I suggest, are going to increase, not decrease, in number in the coming years.
Whatever your position on the merits or demerits of anti-dumping, those, I think, are useful things to improve upon and to clarify and to issue guidelines upon, in order to give greater certainty and predictability to those who are appealing for the use of these instruments.
A set of proposals along these lines would be balanced. It would reflect a middle ground of the debate among all the interested parties and the Member States. There is no point and no advantage in trying to push the centre of gravity, in the design and operation of our trade defence instruments, to one side or the other in the range of opinions in the European Union that inhabit the subject of trade defence. It is necessary to devise and to identify a route that takes you, broadly speaking, down the middle.
Although our attempts have often been portrayed by people as an attempt to go to one side or the other, these impressions can only have been formed by people who cannot have seen our preliminary conclusions and proposals, because there is nothing in such a package that weakens our ability to tackle unfair trade, and nothing which fundamentally alters the basis of the operation of our trade defence instruments.
However, it is clear from consultation that this issue is politically sensitive and continues to attract vigorous debate and, I have to say, some disagreement.
A package that balances the different concerns in the debate will not currently, in my view, attract the necessary support, and it is better to build on consensus than seek to reconcile presently irreconcilable viewpoints on what clarification and what reform should take place.
The political environment in which this subject has been discussed is not easy. Some argue that, at a time when we are pressing partners like China to trade fairly, we must not risk even the perception that the EU will lower its guard on trade defence. No such motivation, no such intention is present, but, nonetheless, some have argued that even risking the perception would be unwise at this moment.
Furthermore, the rules negotiations in the Doha Round, in particular the chairs' text, have also put the international TDI environment into considerable flux, because of the text's surprising and, frankly, unacceptable content. I do not think there has been a chairs' text in the history of chairs' texts in the Doha Round that has attracted less support from right across the membership of the WTO than the current chairs' text on rules.
But, above all, our objective has been to strengthen unity on the operation of trade defence instruments in order to make them more workable, and it is not my job as Commissioner to weaken that unity.
The reality is that, as of today, this unity that I would like to see is not sufficiently in evidence amongst our Member States. That does not mean one side of this debate is right and that the other is wrong, just that both sides need to continue working towards a greater consensus and, frankly, a greater sense of solidarity in the operation of these instruments.
That is what I propose to encourage. We will continue to consult on the ideas that we have floated and to build agreement by drawing on our experience.
I would finish by making this observation. The pressures that global economic change is exerting on our trade defence system are here to stay. They are not going to go away; they are actually going to grow. The pressures are going to become greater. Our ability to operate the traditional consensus and solidarity is going to become harder, not easier, which makes it all the more important that the role of the Commission grows in navigating our way through the different and competing interests and views that businesses and Member States have on this subject.
I believe that future cases will demonstrate the need for clarity and will demonstrate the need for the sort of guidelines that we have originally drafted. The questions with which we started this review will still be present in six months, in a year and in two years, and I firmly believe that, in due course, they are going to have to be addressed.
Our challenge is together to find economically and politically credible answers, and the Commission will continue to work with that in mind.
on behalf of the PPE-DE Group. - (SV) Thank you, Mr Mandelson. When you stood here last, you spoke about the need for a reform of the trade protection instruments. You spoke with conviction on how globalisation and global supply chains had changed the preconditions for the trade protection instruments and that they therefore needed to be updated in order to remain effective and take account of Community interests. Everything you said then is still true. We need a reform of the instruments.
Since then, however, it has proved tremendously difficult to bring about a reform. The conflicts between European companies and between the Member States are considerable. But that does not diminish the need for reform, on the contrary. The fact that everything is so infected and that, in example after example, we see the same battle formations drawn up on the same predictable lines in my opinion shows that we need change. We need a new focus on the instrument and a consensus which unites us.
Now reform is postponed and looks quite remote. Certainly that is regretted by others as well as myself. But to argue about whose fault it was, whether it was the fault of the Member States, whether it was the Commission's fault or which Member States threw a spanner into the works, serves no purpose. The blame game will not do anyone any good.
For, although the proposal has been halted for the moment, the ideas must not be buried. We must not forget the matter. We must continue to debate it and focus on what we are actually agreed on. I think there is quite a lot. It is about transparency and openness. It is probably also about clearer rules on how we safeguard the Community interest. Perhaps even about how to modernise the definition of Community industry.
But that presupposes that we keep the debate alive and continue to debate and make compromises. I hope that we will do that here in the European Parliament. I also hope that the Member States and the Commission will keep the debate alive.
on behalf of the PSE Group. - (NL) Mr President, I would like to start by thanking the Commissioner for his account and also for his honesty in setting out the dilemmas with which he is confronted when he speaks to his colleagues and with the Member States about reforming the trade defence mechanism of the European Union. That is one thing, and I am also pleased that you are open in saying why you cannot come up with proposals right now, because it is simply very difficult to reach agreement in the European Union about what is the best way forward now.
What the Commissioner also emphasised is that it is important to find a way to build a bridge between those countries that mainly earn their money from trade and those which have to get most of it from production. I myself come from a trading country, the Netherlands, but I understand very well the concerns that countries like France and Germany, which have a large production base, have about the development of global trade and protection. For them there is also the need to protect their own industry. It is thus very important to find that bridge and it is also important that the Commissioner wants to make a particular effort on this.
I think that this is a discussion that we need to have. We must not be afraid to talk about the need for reform of those trade defence instruments because we are facing rapid changes in the international economy. What do we need to discuss then? I specifically say 'discuss', because I do not have all the answers yet either. We need to discuss transparency in the system, the greater flexibility that is necessary, a better definition of what a European company is, and the social and environmental aspects in terms of determining the interests of the European Community. These are a number of points that we as Parliament should discuss and on which we should try to come to conclusions that we can then exchange again with the Commissioner.
I think that it is too soon, even from my own group, to come up with very concrete proposals about how this should go. I am willing to start the discussion about the need for reform and then to think about how we can define a number of areas on which we would like to do more work. That will take a huge amount of discussion in my group too, just as it will in the Council and the Commission. Let us give it a try. I agree with the Commissioner. Whether it takes six months, twelve months or two years, let us at least get the debate going. We cannot simply ignore the fact that changes are afoot in the world, including in the global economy, and our trade defence system has to be adapted to meet those changes. That seems to me an important starting point for a discussion and I am pleased that the Commissioner has been so candid about the problems that he himself faces.
on behalf of the Verts/ALE Group. - (SV) Thank you, Commissioner. Debates with you are always entertaining! I am also comforted in my view that fair trade is better than free trade, and of course that trade on the basis of solidarity with a weaker partner is more important than formally fair and reciprocal trade.
But now to the TDI, the Trade and Development Index.
As for the rest, perhaps we should examine each other's bookshelves and perhaps get to understand the background over a cup of rooibos tea sometime? Otherwise, you can come with me to the refuse tip where I became politically active and meet my street children in Brazil.
But back to the TDI. What is a European enterprise? It is difficult to define now and therefore it may also be difficult to apply the concept. What interest is a genuine Community interest? The consumers? The voluntary organisations? Small businesses? Large companies? It is not at all easy to define, which means that it is currently difficult to apply the instrument, except in certain obvious cases.
There is a dimension to all this which is entirely lacking, and I think it would be immensely interesting if you could return to it when you present new proposals. Should not ecological and social dumping be equated with direct dumping? What is the difference if a firm evades environmental regulations and social provisions worth a billion euros, or gets a billion euros in state aid? It would be interesting if you could have a discussion with the WTO and see whether we can move forward on that question.
on behalf of the GUE/NGL Group. - (DE) Mr President, Commissioner, to be quite frank, I am glad that the reform of the trade defence instruments proposed by you has failed. You tried to push the TDI reform forward by taking up this reform in the Global Europe Strategy. Even if we assume that this reform would have been useful, it is quite clear that we need to strengthen these instruments where they are going to be beneficial, rather than abolishing them altogether. However, this latter aim was the purpose of your communication of November 2007. You bypassed the large majority who were in favour of retaining the existing system, with only a small minority being against its retention and in favour of progressively eroding it. The way in which the reform project has ground to a halt at Commission level shows that the large majority of Member States and many of your own colleagues considered these proposals to be unacceptable and that they were actually geared towards a small but very vocal lobby.
Who would have benefited from this reform? Not the European workforce, who are at risk of losing their jobs because major companies have been able to make use of your much-vaunted comparative advantages in the emerging economies. Not the workers in those countries, who have to endure unacceptable working conditions, and certainly not European businesses - and I speak as an entrepreneur - which conduct their production operations in accordance with the relevant European legislation and have no plans to send their profits soaring by exploiting poor environmental and social standards in certain third countries.
These proposals had nothing to do with fairness and justice in global trade relations and between companies. In fact, the main beneficiaries would have been the major importers, who are naturally annoyed by any attempt to curb their abusive practices. The beneficiaries would have been the major wholesalers and distributors who ride roughshod over consumers' interests and who prefer to draw a veil over the fact that consumers are also workers, citizens and taxpayers. The beneficiaries would be those in the EU whose main concern is their profits, forgetting that the European Union is supposed to be developed, first and foremost, on mutual solidarity and support.
The TDI system that we have in place is not perfect, but it is the one which works best compared with others around the world. Incidentally, that is not just my opinion; you - the Commission - undertook a study in 2006 which makes this same point. We should wait and see what happens in terms of developments in the World Trade Organisation before we introduce any new reforms in this area. Such a reform would have to consider what our trading partners are doing rather than unilaterally giving up any legal mechanisms to protect ourselves from dumping: legal mechanisms, incidentally, which are based on an internationally agreed set of rules.
Regrettably, I must add that I cannot endorse the Commission's conduct in the application of the TDIs in 2007. Many Member States and other stakeholders have protested that the changes proposed by the Commission were put into effect before the Council and Parliament had the chance to reach an opinion on them. DG Trade has, on its own initiative, quite simply suspended some of the established principles of interinstitutional cooperation in recent months. As a result, absolutely no cases have been taken up. I can only hope, and I would ask you to ensure, that this style of cooperation between the Commission and Parliament does not continue in future. I would also ask you to bring your key proposals on the framework for the TDIs before the Committee on International Trade and have serious discussions with Parliament before they are put into effect.
(DE) Mr President, Commissioner, this issue has been too much for some people in recent days and weeks. In the committee, some people nearly had a heart attack when they read the first draft report.
The Commission has halted the initiative because you, Commissioner, were apparently overwhelmed by the task of producing a reform proposal that was capable of securing a majority. Our parliamentary administration was overwhelmed and put today's debate on the agenda with the nonsensical title 'Commission statement - Reform of trade protection instruments', while the list of speakers says Reform of consumer protection instruments, which is not much better. Looking at the public gallery, it seems that the members of the public are overwhelmed as well and have taken themselves off to a restaurant or gone home. Perhaps somebody is at least watching on the Internet, and hopefully, we will maintain an overview here in the Chamber.
I find it most regrettable that the Commission has not managed to produce a reform proposal which could secure a majority in the Council and Parliament. This is certainly not the right time for this type of reform, but no one here would have anticipated that the reform would fail so miserably.
What is important now? First of all, will the Commission inform Parliament in good time of its intentions to take up this reform again and involve us at every stage? Let me draw your attention specifically to the codecision rights under the Lisbon Treaty.
Secondly, will there now be a reform by the back door, without a decision by the Council and Parliament? Or will you, Commissioner, genuinely - as has just been said - attempt to restore confidence? The trade defence instruments must be applied according to the current rules and practice.
Thirdly, why are you undertaking staff changes in the relevant department at this particular time? We will be monitoring the conduct of the Commission and DG Trade very closely in the coming weeks.
(DE) Mr President, Commissioner, you certainly do not have an easy task. You have one of the most difficult portfolios to deal with. The area of trade/external trade is one which faces completely new challenges. We have been talking about globalisation for years, but I think we are only now beginning to understand what it is about.
In your famous speech in Berlin, the Churchill Lecture, you said that Europe is exposed to new challenges and that since the end of the war, the challenges have changed because the frame of reference is no longer Berlin or Paris but Mumbai, Shanghai and the other major cities of the emerging economies. We share your view. You are absolutely right. We see this just as you do. We see the challenges which the European Union must face up to in a new international and global context. China is real. China is not just a myth or an image; China has become a reality to all of us and is a symbol of change. The question is, which conclusions do we draw from this? You conclude that we must change the instruments. You conclude that we must face up to the challenges by adapting the trade defence instruments or other areas.
My group has not found the conclusive answer, but we certainly have many more doubts. As you can hear, these doubts are shared in this House. We have doubts because these defence instruments have proved their worth. The defence instruments have a certain flexibility. They can be interpreted in different ways. They can take account of the different industry interests, and they can interpret the Community interest in different ways. The test can be applied in different ways, and no, it is not always perfect.
Incidentally, I know that you have not made many mistakes. I myself can identify two points where the evaluation was wrong, but I think that will be the case with new instruments as well. Where are we going then? You say you would like to continue down this road and you would like to continue the consultations. You have not yet closed the drawer. Where should this road take us then? Where should the consultations take us? How would you like to conduct the consultations with this House and with the committee responsible? These are three questions which follow on from what my colleagues have asked. I would be most grateful for some information from you, as I am receiving e-mails every day. Are the changes taking place in your DG an indication that you are pursuing the restructuring with a view to your forthcoming communication? Are the technical changes which are apparently under way in your DG an indicator of this? Can the non-application of the trade defence instruments in 2007 also be interpreted as an indicator, or is it just coincidence, and other factors are in play?
(FR) Mr President, the Commission has decided to postpone the project for the reform of the trade defence instruments and, Commissioner, I welcome this wise decision, for it will help maintain the fight against unfair competition. These instruments are indeed an essential part of the international trading system, for they ensure that companies, and more especially SMEs, which are the prime victims of dumping, are able to operate in a fair and stable competitive environment, which in turn ensures a healthy economy.
I would therefore repeat what Mr Verheugen said at a conference on textiles that was held in Milan at the end of last week: 'Trade defence instruments are beneficial for the competitiveness of our industries and can never be considered as instruments of protectionism.' I believe indeed that this says it all. These instruments are not a disguised way of protecting Community industry from the free movement of international trade, but rather are intended as a way of improving its competitiveness by re-establishing normal competition conditions, as and when necessary.
It is not therefore by weakening the implementation of these instruments that we will be better able to adapt the European Union's trade policy to a changing global economy. In fact, quite the contrary, for the interests of the manufacturers would have been diluted and the measures that would have been taken could have indirectly encouraged industrial relocation and the migration of our centres of research and innovation.
Europe has to play the role of protector in today's globalised world. If we are to stay competitive we must not lower our guard in our dealings with partners but must respect the rules of fair and equitable international trade.
(FR) Mr President, Commissioner, ladies and gentlemen, what has just been said demonstrates that your proposal was at the very least controversial. At the start, however there was no debate to be had. The Commission had launched an independent study and a public consultation, both of which indicated that there was a broad consensus on the efficiency and stability of the current system. The only improvements sought by the various parties involved were for greater transparency, greater speed and better access for SMEs.
However, masking this reality, the Commission introduced a reform that will go down in history for the general opposition that it has created. Trade unions and businesses alike, along with most of the members of the Council, protested against a plan that threatened the Union's capacity to defend itself against unfair trading practices.
The Commission has withdrawn its proposal and I am very pleased about that. The approach that it favoured was in fact dangerous and had sown seeds of division. It is worth pointing out that the Commission's role is to ensure solidarity between Member States and to respect the various interests that exist, not to be divisive by playing consumers against workers, or importers against producers. Commissioner, may I remind you that any project for reform requires two things: it has to take account of the recommendations and results of its own investigations and it has to inform the Members of this House in advance of the precise direction the proposal is to take, especially when it comes to its more controversial aspects.
(PT) Mr President, Commissioner, in one minute I can only congratulate Mr Mandelson on the decision not to proceed with the review of trade protection instruments.
Imagine that, in a system of raging rivers, there is a series of dams. The sluices are managed according to common rules. Is it acceptable to decide to alter one of the dams without anyone else doing the same, simply because some believe that the water will not reach their homes this winter? To unilaterally alter the rules of the trade protection instruments would be to weaken the dam in order to avoid managing the sluices. This is not what Europe needs and the Commission did well to pick up on the very clear messages sent to it by this House and also by the trade unions, European industry and most of the Member States.
Free trade will not survive if the rules governing it are broken. However, these rules must be modernised and must incorporate universal values, such as the protection of decent jobs, the environment and climate and public health. In this respect, and in no other, Europe must use its political weight and trade strength in bilateral agreements with the world's main producers. It is only through reciprocal action and modern and universal rules that trade can help improve not only the living conditions of citizens outside Europe, in the world in general, but also the living conditions and survival of European workers and entrepreneurs who want to keep producing and living in and exporting from Europe.
This is what is expected of the Commissioner who represents Europe on the world stage. Congratulations, Mr Mandelson.
Mr President, Commissioner Mandelson expressed delight that he was here for two debates, and I am quite delighted too, because I would request some clarification on his very useful response in relation to the WTO, and I thank him for the detail contained therein.
He suggests that the rumours about advancing too far on agriculture come from a very small community of interests; I would suggest they (I presume we are speaking of Irish farmers and agri-business) are usually well informed, and I suppose that what I want to get clear before midnight is that they are wrong - I hope they are wrong - and that what you are telling us tonight is fact. I would also note your comment in relation to the non-agriculture side of the WTO. You also expressed regret about the text that is there.
My original question is, given your comments about WTO and free trade agreements, are you less confident now than at any other time that you will conclude a deal at the WTO? It is a bit direct, but an answer would be helpful.
Mr President, we face a dilemma between the free trade we believe in and the fair trade that is violated. If the fairness is not fulfilled, we have to protect, at least temporarily, those who act in a just way.
I would like to present the position of the Polish Government, which is, at the moment, against the reform, saying that, in the Caspary report, it was mentioned that what we had was enough. Why is it so? There is an assumption that some countries have companies based in China, for instance. And protection would mean that they were favoured more than other companies in the countries of Europe, so this is not fair. I think that free trade in textiles taught us a lesson in 2005, and I think that now we should approach the new reform in a very wise way. I hope the Commissioner will make every effort to run it in a good way.
(PL) Mr President, the extent of trade is indicative of the level of economic development. High exports are a feature of developed economies, but this ought to be a two-way street and imports should flow the other way too. If the movement is largely one-way, it leads to imbalance, lack of partnership and an increasing gap in the level of development. It is therefore necessary to establish some kind of principles to help define relevant quality standards and regulations, thus creating stability and partnership in the area of trade.
It is all too often the case that we talk of mutual solidarity and equality, when in fact we are intent on protecting our national interests to the detriment of those we have in common. It all too often the case, too, that we promote the development of exports and the possibility of investing in certain countries without checking whether democratic principles and human rights are respected there, not to mention the situation regarding environmental requirements, wage levels and social protection. Trade protection instruments must provide for justice and equal opportunities.
(NL) Mr President, Commissioner Mandelson, thank you for your candid explanation of why you have not been successful in this. When I listen to some of my fellow Members, I hear that they are pleased that you have not succeeded in reforming the trade defence instruments, and I think that is because they are afraid that you will abolish them. That is not what I have heard you say, but would it not be much fairer to say that you have perhaps been too ambitious, that you wanted to go too far with the reforms? I am referring, in particular, to the reform of the balance between the industrial countries and trade interests.
Because this has been unsuccessful, we will not now manage to implement a number of necessary changes in the field of access for small and medium-sized businesses that enjoy widespread support. Moreover, the necessary changes in connection with transparency, speed, accessibility of documents, which are broadly supported, will not now come in the next two years unfortunately. Can we find a way to make sure that these changes do come in and that we debate the more far-reaching proposals properly some time?
(FR) Mr President, Commissioner, if you are considering a new reform project that is close to the original version, how can you imagine defending before the WTO a policy that penalises dumping when it is practised by foreign companies but accepts it when it benefits European businesses? The problem is knowing not who produces the goods that are arriving in Europe but rather whether they are being exported under fair and equitable conditions. We cannot accept that a company claiming to be European, and that practises dumping, would become unchallengeable simply because it is European according to your new definition.
What is more, given that this debate is to be held on a multilateral level, why not be even more visionary and include social and environmental dumping within the scope of the trade defence instruments? It would serve Europe well, and be greatly to its credit, if it were to be in the vanguard of this campaign.
(PT) Commissioner, further to the question that I asked you previously or the comment that I made previously, I must say that, in terms of Europe, the cases that were pursued in relation to textiles and footwear brought about, particularly in my country, changes that have prevented any unemployment. However, this was in no way a protectionist-type movement and the companies concerned have moved and relocated their factories outside Europe and are now creating jobs outside and inside Europe. It was therefore an interesting movement.
However, despite this, it appears that during 2007 no new cases were initiated by the Commission.
Therefore, what I want to ask you is this: was the Commission's intention in not initiating any cases (not Portuguese, but from other countries), in not initiating any anti-dumping or anti-subsidy investigations, to wait for a decision on the review process in hand or was its intention to shelve those cases which it had already started to investigate? That is my question to you.
Member of the Commission. - Mr President, I am afraid I did not catch the interpretation of all of the last question that was put to me. I got just the last fragment, which seemed to suggest that we had suspended the operation of the trade defence instruments and that we were no longer initiating or pursuing cases.
I do not quite understand the premise of the question, because any examination of DG Trade's website will be able to yield the information that the Member wants about cases that are currently being initiated and investigated and on which proposals will be brought forward in the ordinary way.
I do not complain about being accused of being unduly ambitious - that is the benchmark for what I do and how I set about my job. If a Commissioner lacks ambition, then he or she is going to be judged, I think, by pretty low standards. I am, however, not sufficiently ambitious to embrace straight away my friend Mr Schlyter's proposal of moving from my inability to propose consensual reforms of trade defence instruments against the low cost of production dumping to a new concept of organic or ecological dumping. I think we will continue to concentrate on the former before we shift our focus to the latter, but I hope he does not take that as a sign of any lack of ambition on my part, only great realism.
Mr Caspary seemed to suggest that he was disappointed that proposals were not being brought forward. Well, I can understand his disappointment, but I am really not sure that even this Parliament would have shown any greater ability to arrive at a simple consensual view about what reform should take place than the Member States have been able to achieve.
Mr Arif has suggested that my motivation is to play off consumers against workers and to play off importers against producers. I am not playing anyone off against anyone - it is just that, in the real world, people do have different interests, and they have different viewpoints and different needs. We do not yet live, I am afraid, in an ideal socialist society, where no one has a different view, no one has a different need and no one has a different interest. I am afraid that we have to operate in the real world and we have to navigate our way through these interests and needs and arrive at a fair and equitable and acceptable outcome in our attempts to steer these policies forward.
I thought that Ms Mann's understanding of the dilemmas that we face in this policy area was very realistic. It is not that I was seeking greater flexibility per se. What I was seeking to do, in approaching this review, was to arrive at a set of trade instruments that were not fundamentally different or changed from those that we have at the moment, but that operated within a framework that was clearly understood, that were clearly predictable and clearly reasonable and balanced in their impact on the range of different businesses, which are trading in increasingly different circumstances in the global economy in the 21st century. And I make no apology for doing that.
I would just say in conclusion, really in response to Mr Markov: yes it is probably an accurate summing-up that the system of trade defence that we have is not the best, but it is the one we have got. I think that is a fair description of our system.
The questions that I had to put and that remain to be answered were not whether our system is the best - it probably is not, but it is, nonetheless, the one we have got and it is in reasonable working order. I had to ask, will it remain workable, in the way that it is now, in the future? Will it become increasingly controversial and contested amongst European businesses in the future? Will it fit the changing production models and supply chains of increasing numbers of European businesses that are becoming far more internationalised and that will continue to do so more than ever before? Those are the questions that I put. They have not yet been satisfactorily answered, but answers, I think, will remain to be found and we need to continue seeking them.
The debate is closed.
Written Statements (Article 142)
in writing. - It is ten years since the trade defence instuments were revised. They need modernising to ensure that they remain relevant to the global commercial enivoronment in which EU business operates.
Open markets benefit everyone and should be our goal, but it is true that trade defence action remains necessary to protect us from unfair trade. However, in deciding what is unfair trade we must also take into account a wider Community interest than the present rules allow and we must avoid damage to European countries that set up global supply chains. We must also make sure that the interests of millions of consumers are weighed carefully against the sometimes narrow interests of a few producers.
I hope the Commission will soon find the political environment suitable for it to bring back proposals for reforming our trade defence instruments.